DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/25/2022 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the abstract and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 06/22/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (WO 2012073596 A1).
Regarding claim 1, Takashi discloses a robot (see machine translation, mode-for-invention, wherein the transmission device 100 is used for a joint of a robot) comprising one or more rotary joints (see Fig. 1), each of the one or more rotary joints comprising: a motor (see machine translation, mode-for-invention, wherein the second case 25 supports an offset shaft 36 and a motor (not shown)); a reducer that reduces a rotational speed of the motor (see Fig. 1, gearing between 25 and 17); a first member (25); and a second member (17); wherein the first member and the second member are connected by the reducer and are supported so as to be rotatable about a center axis of the reducer (C1), wherein the first member of at least one of the one or more rotary joints is provided with a flange securing portion (see annotated Fig. 1 below, flange securing portion A) that secures a flange of the motor (see annotated Fig. 1 below, flange of (not shown) motor B) at an eccentric position with respect to the center axis of the reducer (see Fig. 1); wherein the flange securing portion comprises: an outer collar (see annotated Fig. 1 below, outer collar C) at an end thereof opposite the reducer in a direction of the center axis and that mates with the flange of the motor (see Fig. 1); a cylindrical portion (see annotated Fig. 1 below, cylindrical portion D) extending from the outer collar toward the reducer in the direction of the center axis (see Fig. 1); and wherein the outer collar extends from the cylindrical portion perpendicularly to the direction of the center axis and is spaced apart from the first member in the direction of the center axis by the cylindrical portion (see Fig. 1); and wherein bolts (24, 45) that secure the first member to the reducer are disposed in a region in which the flange is disposed when viewed from a direction along the center axis (see Fig. 1).
Regarding claim 2, Takashi discloses the bolts (25, 45) are inserted into one or more through-holes (see Fig. 1, through-hole in which bolt 45 is provided) that pass through the flange securing portion (see annotated Fig. 1 below, flange securing portion A) in the direction along the center axis (C1).
Regarding claim 3, Takashi discloses the cylindrical portion (see annotated Fig. 1 below, cylindrical portion D) has a center3 4866-4973-9309, v. 1Application No.: 16/992,535Docket No.: RR54250.P107UShole (see annotated Fig. 1 below, center hole of D) through which a shaft (36) of the motor passes (see Fig. 1); and wherein a through-hole (see Fig. 1, hole in which 45 is provided) of the one or more through-holes is disposed at a position overlapping with the cylindrical portion when viewed from the direction along the center axis (C1).
Regarding claim 8, Takashi discloses the flange securing portion (see annotated Fig. 1 below, flange securing portion A) and the first member (25) are integral (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (WO 2012073596 A1).
Regarding claim 6, Takashi discloses a bearing (42) that supports the shaft (36) inserted in the center hole (see annotated Fig. 1 below, hole in A) in a rotatable manner is provided in the cylindrical portion (see annotated Fig. 1 below, D). Takashi fails to disclose needle bearings. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute ball bearings, with needle bearings, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace ball bearings with needle bearings, since one of ordinary skill in the art would have known that needle bearings have a greater surface area in contact with the races and can support a greater load; and needle bearings are thinner and require less clearance between the shaft and the supporting structure. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).


    PNG
    media_image1.png
    726
    625
    media_image1.png
    Greyscale

1 - WO 2012073596 A1 Fig. 1 Annotated

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658